NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



CRAIG K. CARTER,                         )
                                         )
              Appellant,                 )
                                         )
v.                                       )      Case No. 2D17-911
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed March 23, 2018.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Craig K. Carter, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Michael Schaub,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


              Affirmed.


CASANUEVA, SILBERMAN, and BLACK, JJ., Concur.